Exhibit 10.1 EXECUTION VERSION REVOLVING CREDIT AND SECURITY AGREEMENT PNC BANK, NATIONAL ASSOCIATION (AS LENDER AND AS AGENT) WITH INTERCLOUD SYSTEMS, INC. AW SOLUTIONS, INC. AW SOLUTIONS PUERTO RICO, LLC ADEX CORPORATION ADEX PUERTO RICO LLC T N S, INC. (BORROWERS) AND ADEXCOMM CORPORATION TROPICAL COMMUNICATIONS, INC. RIVES-MONTEIRO ENGINEERING LLC RIVES-MONTEIRO LEASING, LLC ENVIRONMENTAL REMEDIATION AND FINANCIAL SERVICES, LLC (GUARANTORS) September 20, 2013 TABLE OF CONTENTS Page I. DEFINITIONS. 1 Accounting Terms 1 General Terms 2 Uniform Commercial Code Terms 33 Certain Matters of Construction 34 II. ADVANCES, PAYMENTS. 35 Revolving Advances 35 Procedures for Requesting Revolving Advances; Procedures for Selection of Applicable Interest Rates for All Advances 36 [Reserved] 38 Swing Loans 38 Disbursement of Advance Proceeds 39 Making and Settlement of Advances 39 Maximum Advances 41 Manner and Repayment of Advances 41 Repayment of Excess Advances 42 Statement of Account 42 Letters of Credit 43 Issuance of Letters of Credit 43 Requirements For Issuance of Letters of Credit 44 Disbursements, Reimbursement 45 Repayment of Participation Advances 46 Documentation 47 Determination to Honor Drawing Request 47 Nature of Participation and Reimbursement Obligations 47 Liability for Acts and Omissions 49 Mandatory Prepayments 50 Use of Proceeds 50 Defaulting Lender 51 Payment of Obligations 53 III. INTEREST AND FEES. 54 Interest 54 Letter of Credit Fees 54 Closing Fee and Facility Fee 56 Collateral Monitoring Fee and Collateral Evaluation Fee 56 Computation of Interest and Fees 57 Maximum Charges 57 Increased Costs 57 Basis For Determining Interest Rate Inadequate or Unfair 58 Capital Adequacy 59 Taxes 60 i Replacement of Lenders 62 IV. COLLATERAL: GENERAL TERMS 63 Security Interest in the Collateral 63 Perfection of Security Interest 63 Preservation of Collateral 64 Ownership and Location of Collateral 64 Defense of Agent’s and Lenders’ Interests 65 Inspection of Premises 65 Appraisals 66 Receivables; Deposit Accounts and Securities Accounts 66 Inventory 69 Maintenance of Equipment 69 Exculpation of Liability 69 Financing Statements 69 V. REPRESENTATIONS AND WARRANTIES. 69 Authority 69 Formation and Qualification 70 Survival of Representations and Warranties 70 Tax Returns 70 Financial Statements 70 Entity Names 71 O.S.H.A. Environmental Compliance; Flood Insurance 71 Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance 72 Patents, Trademarks, Copyrights and Licenses 73 Licenses and Permits 74 Default of Indebtedness 74 No Default 74 No Burdensome Restrictions 74 No Labor Disputes 74 Margin Regulations 74 Investment Company Act 75 Disclosure 75 Delivery of Debt Documents 75 Delivery of Acquisition Agreements 75 Swaps 75 Business and Property of Loan Parties 75 Ineligible Securities 76 [Reserved] 76 Equity Interests 76 Commercial Tort Claims 76 Letter of Credit Rights 76 Material Contracts 76 ii VI. AFFIRMATIVE COVENANTS. 76 Compliance with Laws 76 Conduct of Business and Maintenance of Existence and Assets 77 Books and Records 77 Payment of Taxes 77 Financial Covenants 77 Insurance 78 Payment of Indebtedness and Leasehold Obligations 79 Environmental Matters 79 Standards of Financial Statements 80 Federal Securities Laws 80 Execution of Supplemental Instruments 80 Exercise of Rights 81 Government Receivables 81 [Reserved] 81 Keepwell 81 Post Closing Covenants 81 VII. NEGATIVE COVENANTS. 81 Merger, Consolidation, Acquisition and Sale of Assets 81 Creation of Liens 83 Guarantees 83 Investments 83 Loans 83 Capital Expenditures 83 Dividends 83 Indebtedness 84 Nature of Business 84 Transactions with Affiliates 84 Leases 84 Subsidiaries 84 Fiscal Year and Accounting Changes 84 Pledge of Credit 84 Amendment of Organizational Documents 85 Compliance with ERISA 85 Prepayment of Indebtedness 85 Term Loan and Restricted Indebtedness 85 Other Agreements 86 Membership/Partnership Interests 86 VIII.
